DETAILED ACTION
Claims 20-35 & 37-40 are pending. Claim 20 has been amended and claims 39 & 40 are newly added. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-25, 27-32, 34, 35, & 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDowell et al. (US PG Pub 2011/0109686; hereafter ‘686) in view of Figueroa (US Patent 7,767,600; hereafter ’600), Gullentops et al. (US PG Pub 2011/0249298; hereafter ‘298), and Waldner et al. (US PG Pub 2002/0080375; hereafter ‘375).
Claims 20, 21, 23, 24, 37, & 38 : ‘686 discloses a method for use in making footwear (abstract), comprising:
obtaining a design or a desired three-dimensional structure (see Fig. 5; the design can be subdivided and thus a single printing process of a design can be considered to be repeating deposition of a pattern in several areas of a design to obtain the final design as well as multiple colors can be printed; abstract and ¶s 7, 26, 32-35, & 54);
applying a pattern of coating material to a substrate, said substrate being a part of a completed shoe (a primer or white agent are first applied to prevent the subsequently applied material from absorbing into the shoe; ¶ 54);
applying an additional pattern of coating material, on top of an existing pattern, in the form of small droplets (a design is applied by inkjet printing; abstract and ¶s 7, 32-35, & 54); and
repeating step (b) a plurality of times so as to construct a desired 3D structure on the substrate (the design can be subdivided and thus a single printing process of a design can be considered to be repeating deposition of a pattern in several areas of a design to obtain the final design as well as multiple colors can be printed; abstract and ¶s 7, 26, 32-35, & 54).
 ‘686 does not teach a specific structure or shape for the design.
However, ‘600, which is directed towards 3D designs (title) for shoes (col. 3, lines 24-40) in which the 3D design has a domed shape (see abstract & Figs. 1 & 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a domed-shaped 3D design as the particular design applied in the process of ‘686 because as taught by ‘600, domed-shaped 3D designs are a recognized structure/shape for use as designs for shoes.
The combination does not teach how to print a domed-shaped 3D design.
However, ‘298, which is directed towards three dimensional printing (title) by inkjet printing (abstract) teaches forming 3D shapes by printing a sequence of intermediate layers on top of each other with an inkjet printing system (abstract) in 
Thus, the number of layers and thickness of layers is a result effective variable based on the desired shape of the 3D printed structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of ‘298 into the combination such that the 3D domed-shaped design of the combination is produced by the process of ‘298 in which the shape is built up by inkjet printing multiple patterns in which the number of layers, thicknesses of each layer, and pattern because it is the process of ‘298 is an art recognized means of producing a 3D shaped print with inkjet printing and thus would have predictably been suitable for producing the structure of the combination by the inkjet printing of the combination.
The combination does not explicitly teach printing a first pattern, followed by an additional pattern, and then repeating a plurality of times application of an additional pattern (i.e. application of at least 4 patterns or more). 
However, as discussed above, ‘298 teaches that the number of patterned layers is a result-effective variable based on the desired shape to be produced and it is obvious to optimize the number of layers applied to obtain the desired shape. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to 
The combination does not teach a specific thickness for the applied coating material.
However, as discussed above, ‘298 teaches that the thickness of each layer is a result effective variable based on the desired shape to be produced and it is obvious to optimize the thickness of the applied layers to obtain the desired shape. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
‘686 does not disclose the droplet size.
However, ‘375, which is directed towards printing (abstract), teaches that droplet size is a result effect variable based on the desired resolution of the image (¶ 76).
Thus, it would have been obvious to optimize the droplet size to obtain the desired resolution of the image. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” See MPEP §2144.05(II)(B).
Claim 22: It is apparent that the coating material used in step (a) is at least sufficiently chemically similar to the surface of said substrate on which said coating material is deposited so that the two are strongly bonded together and application of said coating material builds up portions of said substrate in a desired way, forming an integrated structure (Fig. 4 & ¶ 54).
Claim 25: The shoe is assembled to a fixture such as a shoe platen (i.e. a last
Claim 27: The printed pattern is on the substrate which comprises an eyelet (see Fig. 4) and thus the 3D structure is constructed on the substrate comprises an eyelet.
Claim 28: The desired 3D structure constructed on the substrate is built up around a removable structure (the printed pattern is on the shoe and thus is inherently built up around a removable structure, the shoe).
Claims 29-30: The patterns can originate from a photo (i.e. from a camera, ¶ 26).
I.e. ‘686 teaches using a camera as the origin for the patterns and thus teaches using a sensor to adaptively apply at least one of the pattern based on characteristics of the surface of the substrate.
Claim 31: ‘686 teaches applying the patterns with a plurality of nozzles (abstract, ‘686).
Claim 32: Given that the multiple nozzles are applying it is inherent that multiple patterns as applied simultaneously.
Claim 34: The materials for each pattern are different types of materials (the patterns are each different colors (¶s 26 & 54).
Claim 35: The materials for each pattern have different colors (¶s 26 & 54).
Claim 39: The combination does not teach a specific size and thus coverage of the design.
However, the size and % coverage of the design is an aesthetic choice and thus it is obvious to change the size and % coverage of the design to obtain the desired aesthetic design because aesthetic design changes are prima facie obvious. MPEP § 2144.04(I).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘686, ‘600, ‘298, & ‘375 as applied above, and further in view of Googe Search (Google Search, https://www.google.com/search?rlz=1C1GCEA_enUS794US794&tbs=cdr%3A1%2Ccd_max%3A6%2F13%2F2011&sxsrf=ALeKk01zda5dAo4si48sY25qQ-JbZ6PO2A%3A1599060116369&ei=lLhPX5mBFuyEytMPzou0yA0&q=sequin+logo++shoe&oq=sequin+logo++shoe&gs_lcp=CgZwc3ktYWIQAzIECCMQJzoECAAQQzoCCAA6BAgAEAo6BggAEAcQHjoICAAQCBAHEB5Q1KHHBljqp8cGYL-rxwZoAHAAeACAAbcBiAHABpIBAzAuN5gBAKABAaoBB2d3cy13aXrAAQE&sclient=psy-ab&ved=0ahUKEwiZm9eR48rrAhVsgnIEHc4FDdkQ4dUDCA0&uact=5, prior to June 13, 2011; hereafter Google Search).
Claim 26: As discussed above, ‘686 teaches printing designs and patterns (¶s 5 & 26).
‘686 does not disclose printing 3D structure is a sequin.
However, sequin patterns are known in the art of shoe decoration (see Google search).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sequin patterns as the inputted pattern during the process of ‘686 because sequin patterns are an art recognized pattern for decorating shoes and thus would have predictably been a suitable pattern to apply to the shoes by the process.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘686, ‘600, ‘298, & ‘375 as applied above, and further in view of Lai et al. (US PG Pub 2006/0119662; hereafter ‘662).
Claim 33: The combination does not tech details about the nozzle in the inkjet printer.
However, ‘662, which is directed towards inkjet printing (title), discloses that the size, shape, and arrangement of the nozzles are design choices dependent on product requirements (¶ 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use different shaped nozzles as claimed because as taught by ‘662, the size, shape, and arrangement of the nozzles are design choices dependent on product requirement and thus obvious to optimize to obtain the desired results.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘686, ‘600, ‘298, & ‘375 as applied above, and further in view of Yoshida (US Patent 6,561,606; hereafter ‘606).
Claim 40: The combination does not teach raising the nozzle or lowering a platform that supports the substrate between applications of patterns of the coating material.
However, as discussed above, the combination teaches printing patterns with an inkjet printer.
And ‘606, which is directed towards inkjet printing (title) discloses a mechanism for adjusting the print gap between a printhead (i.e. nozzle) and the print medium during the non-printing motion in which no ink is ejected (abstract) such that the gap is adjusted by moving the printhead and medium towards and away from each other (claim 1) which makes it possible to avoid an inconvenience occurring due to the 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the mechanism for adjusting print gap as taught by ‘606 into the inkjet printer of the combination such that the print gap is adjusted between the printhead (i.e. nozzle) and the print medium during the non-printing motion in which no ink is ejected (abstract) such that the gap is adjusted by moving the printhead and medium towards and away from each other because as taught by ‘606, the mechanism and process makes it possible to avoid an inconvenience occurring due to the excessive adjustment of the gap to save electric power, reduce noise, and improve the reliability and thus would have improved the process.
‘606 does not explicitly state that the print gap is increased by either raising the nozzle or lowering the substrate support but given that the gap is increased by moving the printhead and medium away from each other it is apparent that for such a movement to occur either the print head must raise or the medium must be lowered and thus it is apparent that the disclosure of moving away from each other reads on the claimed “a nozzle applying said patterns is raised or (b) a platform that supports the substrate is lowered”.
Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive.
In regards to applicant’s argument that any resulting 3D features of the prior art are merely incidental to the application of a 2D design; this argument is not found 
In regards to applicant’s argument that ‘686 does not appear to have any teaching or suggestion whatsoever in relation to “build[ing] up a desired three dimensional structure”; this argument is not found convincing because as presented above, the combination teaches printing a desired design by applying multiple layers over in which a known design is a 3D structure and thus reads on the claimed building up a desired 3D structure.
In regards to applicant’s argument that ‘686 is directed towards only 2D structures as demonstrated by the disclosure of “[a]s used herein, the term ‘graphics’ generally refers to a two-dimensional visual impression” and the context of ‘686’s entire disclosure is to 2D structures; the Office does not find this argument convincing because ‘686 does not exclude 3D structures and in fact “two-dimensional” only appears once in the entirety of ‘686 and thus based on the additional teachings of ‘600 it is apparent that 3D designs were known and desired at the time and thus would have been obvious to use in combination with ‘686 as presented above.
In regards to applicant’s argument that the amendment to claim 20 overcomes the obviousness rejection based on the combination of ‘686, ‘600, ‘298, & ‘375; ‘686 teaches obtaining a desired design and ‘600 teaches a desired 3D structure and thus the combination renders obvious the claim as amended.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to claim 27, the 3D structure depicted in Fig. 4 is a ring which inherently will reinforce and thus reads on the definition of “eyelet” which includes a small ring to reinforce an eyelet given that it is a ring of material that reinforces (see https://www.merriam-webster.com/dictionary/eyelet).
In regards to claim 28; applicant is advised that a shoe is a supporting structure and thus the desired 3D structure constructed on the substrate is built up around at least one removable support structure. Applicant is advised that the instant claims do not require that during printing the substrate is supported and then removed from the support.
In regards to applicant’s arguments pertaining to claims 29 & 30, stating that “the fact that ‘686’s applied design can originate from a photo has absolutely nothing to do with using a sensor to perform adaptive application of a pattern based on the surface characteristics of the substrate to which the pattern is being applied”; the Office does not find this argument convincing because the claims do not recite more detail regarding “using a sensor to perform adaptive application of a pattern based on the surface characteristics” and given that a sensor is used to acquire the design to be printed and the design in printed on a surface it is apparent that the limitation is met. Applicant is advised that the limitation does not require that the sensor be used during the printing step to change the operation of the printer such as a sensor which detects surface heights to adjust the printer.

In regards to applicant’s argument that claim 39 overcomes the prior art; as discussed above, the size and coverage of the design is an aesthetic design choice and aesthetic design changes are prima facie obvious.
In regards to applicant’s arguments that claim 40 overcomes the prior art; applicant is advised that claim 40 has been rejected in view of the combination of ‘686, ‘600, ‘298, ‘375, & ‘606 as discussed above.
The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/James M Mellott/           Primary Examiner, Art Unit 1712